Title: From Alexander Hamilton to Joseph Elliott, 17 June 1799
From: Hamilton, Alexander
To: Elliott, Joseph


          
            Sir,
            New York June 17. 1799
          
          The Secretary of War sometime since having heretofore signified to me his desire that you might be designated to superintend a laboratory which he is about to establish—I request that you will forthwith repair to him and take his orders. You will of course leave with your successor at in the command at Fort Mifflin all the information which is requisite for his government pursuant to the instructions which you have received 
          With consideration I am Sir Yr. Obed Sr
          Capt Elliot Fort Mifflin
        